Case 1:19-cv-21148-RNS Document 93-8 Entered on FLSD Docket 01/21/2020 Page 1 of 4

EXHIBIT 8
Case 1:19-cv-21148-RNS Document 93-8 Entered on FLSD Docket 01/21/2020 Page 2 of 4

BRYAN BOIGRIS AUGUST 15, 2017

 

 

Page 1
Bryan Boigris August 15, 2017
1 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD
2
3
4 OPPOSITION NO. 91231985
5
EWC P&T, LLC,
6
Opposer,
7
vs.
8
BRYAN BOIGRIS,
9
Defendant.
10
/
11
12
13 2800 Southwest Third Avenue
Miami, Florida
14 Tuesday, August 15, 2017
10:29 a.m. to 3:14 p.m.
15
16
17 VIDEOTAPED DEPOSITION OF BRYAN BOIGRIS
18
19 Taken before Marlene Gutierrez, Notary
20 Public, State of Florida at Large, pursuant to Notice of
21 Taking Deposition filed in the above cause.
22 -— eee
23
24
25

 

 

 

Veritext Legal Solutions
800-726-7007 305-376-8800
Case 1:19-cv-21148-RNS Document 93-8 Entered on FLSD Docket 01/21/2020 Page 3 of 4

BRYAN BOIGRIS AUGUST 15, 2017

 

Page 2
APPEARANCES
OLIVER ALAN RUIZ, ESQ.
JONATHAN WOODARD, ESQ.
3 Malloy & Malloy, P.L.
2800 Southwest Third Avenue
4 Miami, Florida 33129
| Oruiz@malloylaw.com
On behalf of the Opposer.
PATRICK G. DEMPSEY, ESQ.
Hirzel, Dreyfuss & Dempsey, PLLC
7 2333 Brickell Avenue
Suite A-1
8 Miami, Floida 33129
Dempsey@hddlawfirm.com
9 On behalf of the Applicant.
10 ALSO PRESENT:
ii CHRISTIAN HERNANDEZ, Videographer.
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Veritext Legal Solutions
800-726-7007 305-376-8800
Case 1:19-cv-21148-RNS Document 93-8 Entered on FLSD Docket 01/21/2020 Page 4 of 4

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

BRYAN BOIGRIS AUGUST 15, 2017

 

Page 128

communications with any person or entity that did
labeling, product labeling?

A I don't recall.

Bottling? Bottling or labeling?
Like creating a label for these --

A I don't recall.

Q -- for these. Okay.

Prior to filing these applications on April 29,
2016, which are the applications that are the subject of
the proceeding, did you have any communications with
distributors for these products?

A No.

Q Prior to filing the applications that are the
subject of this proceeding, did you have any
communications with retailers?

A No.

MR. DEMPSEY: Object to the form.
BY MR. RUIZ:

Q Prior to filing the applications that are the
subject of this proceeding, did you have any
communications with suppliers with respect to these --
these products?

MR. DEMPSEY: Object to form.
THE WITNESS : No.

MR. RUIZ: Okay. What's the objection to form,

 

 

Veritext Legal Solutions
800-726-7007 305-376-8800

 
